SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and is AFFIRMED.
Frank Palumbo, proceeding pro se, appeals from a March 20, 2001, order the United States District Court for the District of Connecticut (Janet Bond Arterton, Judge), granting various defendants’ motions to dismiss the complaint and denying his various cross-motions for leave to amend and supplement the complaint and for sanctions against various defendants and non-parties. Appellee Sylvester Cocivi moves to dismiss the appeal.
We affirm for substantially the reasons stated in the District Court’s March 20, 2001, Ruling on Pending Motions. See Palumbo v. Weil, No. 3:98cv1411, slip op. (March 20, 2001). Cocivi’s motion to dismiss the appeal is dismissed as moot.